                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
  Case No.       CV 17-6866-VAP (DFM)                                         Date    November 20, 2018
  Title          Vahe Sarkiss v. Jan W. Duncan, M.D., et al.




 Present: The Honorable        Douglas F. McCormick
                 Nancy Boehme                                                   n/a
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         n/a                                                    n/a
Proceedings:               (In Chambers) Order to Show Cause re: Dismissal for Lack of Prosecution

       On June 22, 2018, the Court dismissed the First Amended Complaint with leave to amend
and ordered Plaintiff to file a Second Amended Complaint within 35 days. See Dkt. 12. On August
23, 2018, the Court granted Plaintiff’s request for an extension of time and ordered Plaintiff to file
an amended complaint by October 29, 2018. See Dkt. 14.

       Plaintiff did not file a Second Amended Complaint by the deadline. Accordingly, within
twenty-one (21) days of the date of this order, Plaintiff is ORDERED to show good cause in
writing why the Court should not dismiss this action for failure to prosecute. Plaintiff is expressly
warned that if he fails to file a timely response to this Order, the Court may recommend
dismissal of this action for lack of prosecution.




                                                                                             :
                                                          Initials of Clerk      nb




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 1 of 1
